EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard T. Roche on 13 July 2022.
The application has been amended as follows: 

A) Claim 19 has been amended in the following manner:
Claim 19 (Amendment): A method for treating or diagnosing a medical condition in a subject using an agent capable of treating or diagnosing the medical condition, the method comprising:
(a)  administering to the subject an amount of a homing agent, wherein the homing agent includes methylene blue, and wherein the homing agent includes an associated biological targeting agent defining a targeted homing agent, the biological targeting agent allowing targeting of the homing agent to a specific location within the subject;
(b)  waiting a time sufficient to allow the targeted homing agent to accumulate at the specific location within the subject, due to the biological targeting agent associated with the homing agent; and
(c)  administering to the subject extracellular vesicles and waiting a time sufficient to allow the administered extracellular vesicles to accumulate at the specific location of the subject, due to the homing of the extracellular vesicles to the homing agent of the targeted homing agent, wherein the extracellular vesicles are associated with the agent capable of treating or diagnosing the medical condition.

See the next page for an explanation of the reasons for allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner notes the following regarding claim interpretation. First, the second to last line of claim 9 recites an administration site. That administration site refers to the site where the homing agent is administered, as of the fourth line of claim 9. As such, there is no lack of antecedent basis or unclear antecedent basis issue in regard to claim 9 because the “administration site” of the second to last line of the claim refers to the administration site of the homing agent. Secondly, claim 9 recites that the administration site is at least one of a tissue, a blood vessel, or a lymph vessel. Claim 28 further modifies claim 9 to recite that the administration site is not a blood vessel, indicating that the administration site in claim 28 is a tissue or a lymph vessel.
As relevant prior art, the examiner cites Obaid et al. (WO 2016/191556 A1), which has been cited previously in the prosecution history of the instant application. Obaid et al. (hereafter referred to as Obaid) is drawn to a liposomal composition and method of using said composition, as of Obaid, title and abstract. Said composition can have the following structure, as of Obaid, at least figure 27, reproduced below.

    PNG
    media_image1.png
    667
    911
    media_image1.png
    Greyscale

The hydrophilic agent may be methylene blue, as of Obaid, page 14, relevant paragraph reproduced below. As such, Obaid teaches administering methylene blue to a subject.
Obaid differs from the instantly claimed invention because while Obaid teaches administration of methylene blue, Obaid does not teach administration of extracellular vesicles. 
The skilled artisan would not have been motivated to have modified Obaid to have included a step of administration of extracellular vesicles. The liposomes of Obaid are not extracellular vesicles themselves because they were prepared synthetically rather than having been released from a cell. As such, the liposomes of Obaid would not have been expected to have included various membrane proteins that would likely have been present in extracellular vesicles. Also, even if, purely en arguendo, Obaid were to have taught extracellular vesicles, Obaid does not teach administering methylene blue in one step and administering extracellular vesicles in separate steps.
Also as relevant art, the examiner cites Kusuzaki et al. (Journal of Enzyme Inhibition and Medicinal Chemistry, Vol. 32, No. 1, 2017, pages 908-916), which was cited in the prior restriction requirement mailed on 17 September 2021. Kusuzaki et al. (hereafter referred to as Kusuzaki) is drawn to the combination of extracellular vesicles with photodynamic molecules along with drug delivery and cancer treatment, as of Kusuzaki, page 908, title and abstract. The photodynamic molecule of Kusuzaki may be methylene blue.
However, Kusuzaki differs from the instantly claimed invention because in Kusuzaki, the methylene blue would have been attached to the extracellular vesicle or encapsulated in the extracellular vesicle. In contrast, in the instantly claimed method, the methylene blue and the extracellular vesicle are administered in separate steps. The skilled artisan would not have been motivated to have modified Kusuzaki to have delivered the methylene blue and extracellular vesicle in separate steps for at least the following reasons.
In the case of Kusuzaki, the extracellular vesicle is administered with the methylene blue (or other photodynamic molecule) in order to decrease the toxicity of the methylene blue (or other photodynamic molecule). See Kusuzaki, page 908, abstract. The skilled artisan would have expected that this toxicity-decreasing effect would have been lost had the methylene blue and extracellular vesicle been administered separately, as required by the instant claims. Therefore, there would have been no motivation for the skilled artisan to have modified Kusuzaki to have administered the methylene blue and extracellular vesicle separately.
The instant specification indicates that this difference in how the methylene blue and extracellular vesicle are administered results in substantially different effects. Specifically, in the instant invention the local administration of methylene blue to a site in the body causes extracellular vesicles that are circulating around the bloodstream to congregate at the site of methylene blue administration. See the instant specification on page 40, paragraph 00173, reproduced below.

    PNG
    media_image2.png
    555
    640
    media_image2.png
    Greyscale

The effect of methylene blue at causing exosomes and/or extracellular vesicles circulating through the bloodstream to congregate at the site of methylene blue administration would not have been expected by one of ordinary skill in the art at the time of filing. This effect would also appear to be of practical significance because it would have resulted in extracellular vesicles being capable of being delivered to a specific area of the body.
The unexpected effect disclosed in the instant specification is that methylene blue and extracellular vesicles, which are administered separately to the body of a mouse, unexpectedly come together in the body of the mouse despite having been presented separately thereto. This unexpected effect could not have been reached had the methylene blue been attached to the extracellular vesicle, as is the case in Kusuzaki. This is because, had the methylene blue and extracellular vesicle already been attached, the unexpected effect of these components coming together inside the body of a mouse could not have occurred because the components were already together.
Similarly, the skilled artisan would have expected that, had the methylene blue and the extracellular vesicle been administered together, there would have been no expectation that the extracellular vesicles would have accumulated near the methylene blue homing agent at the administration site of the methylene blue, e.g. as required by claim 9. This is because, as the extracellular vesicles and the methylene blue would have already been together at the time of administration, there would have been no expectation that extracellular vesicles and methylene blue that was present separately in the body would have accumulated together as these would have already been together prior to administration.
Additionally, Kusuzaki differs from some of the instant claims such as claims 28-30 because in Kusuzaki, the methylene blue is being administered systemically. See Kusuzaki, page 908, abstract. As best understood by the examiner, intravenous administration is systemic administration because the administered agent is injected into the circulatory system and therefore goes around the body. In contrast, administration of methylene blue to a blood vessel is excluded by instant claims 28-30 and claims dependent thereon. Therefore, the instant claims are intended to be drawn to local administration of methylene blue rather than systemic administration of methylene blue, see e.g. instant claim 41 in which methylene blue is injected at the site of a tumor. Therefore, the modifications of Kusuzaki, which are intended to decrease the toxicity of methylene blue when administered systemically, may not had been necessary had the methylene blue been administered in a non-systemic manner as recited by the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612